Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 07/09/2020. In virtue of this communication, claims 1-48 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/09/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawing Objection
The drawings filed on 07/09/2020 are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, feature “a releasable connector” specified in claim 32 and feature “an extendable member” specified in claim 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 29-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 29,
The recitation “the aerial device” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the alignment device” in line 5 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 33,

The recitation “to be inactivated” in line 3 is considered vague because “a controllable magnetic device” may be or may not be inactivated in a non-docking mode of operation. Clarification is required.

Regarding claim 42,
The recitation “the second directive antenna” in line 5 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 44,
The recitation “the alignment device” in lines 5-6 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31, 39-41, 44 and 48, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wennerlof et al (US 20170155456), hereinafter Wennerlof.

Regarding claim 29,
Wennerlof discloses an unmanned aerial vehicle (an UAV 300, Fig 3a) for aligning a first directive antenna (a directional antenna 101, Fig 3a) in a direction towards a second antenna (a far-end directional antenna 103, Fig 1. Note that the UAV 300 assumes the role of the second antenna, Fig 3a), the aerial device comprising:

Wennerlof also discloses another unmanned aerial vehicle (an UAV 400, Fig 4) comprising:
an alignment actuator (a positioning module 410, Fig 4) configured to mechanically interface with the alignment device and to actuate alignment of the first directive antenna based on an alignment control signal (paragraph [0070]); and
a control circuitry (a control module 420, Fig 4) configured to generate the alignment control signal.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an alignment actuator being configured to mechanically interface with an alignment device and to actuate alignment of a first directive antenna based on an alignment control signal, and a control circuitry being configured to generate the alignment control signal in Wennerlof, in order to provide an improved directional antenna alignment technique.

[AltContent: textbox (Wennerlof (US 20170155456))]
    PNG
    media_image1.png
    677
    592
    media_image1.png
    Greyscale

[AltContent: textbox (Wennerlof (US 20170155456))]
    PNG
    media_image2.png
    594
    635
    media_image2.png
    Greyscale


Regarding claim 30,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches the aerial vehicle is a remote controlled unmanned aerial vehicle (paragraph [0072]); wherein the control circuitry comprises a communications module (a communications module 425, Fig 4) arranged to receive control commands from a remote transceiver.

Regarding claim 31,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.


Regarding claim 39,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches the control circuitry is configured to:
obtain an indicator signal that indicates a level of alignment of the first directive antenna with respect to the second antenna (paragraph [0062]); and
generate the control signal based on the indicator signal (paragraph [0062]).

Regarding claim 40,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches the control circuitry comprises a communications module (a communications module 425, Fig 4) configured to establish communication with a radio device associated with the first directive antenna (paragraph [0072]).

Regarding claim 41,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof teaches the control circuitry comprises a communications module (a communications module 425, Fig 4) configured to establish communication with a remote operator of the aerial vehicle (paragraph [0072]).

Regarding claim 44,
Wennerlof discloses a method for aligning a first directive antenna (a directional antenna 101, Fig 3a) in a direction towards a second antenna (a far-end directional antenna 103, Fig 1. Note that the UAV 300 assumes the role of the second antenna, Fig 3a), the method comprising:

Wennerlof also discloses: 
mechanically interfacing an alignment actuator (a positioning module 410, Fig 4), used in an aerial vehicle (an UAV 400, Fig 4), with the alignment device;
generating an alignment control signal (a control signal of a control module 420, Fig 4); and
actuating alignment of the first directive antenna based on the alignment control signal (paragraph [0051]).

Regarding claim 48,
Wennerlof as modified discloses the claimed invention, as discussed in claim 44.
Wennerlof teaches obtaining an indicator signal indicating a level of alignment of the first directive antenna with respect to the second antenna (paragraph [0062]); and generating the control signal based on the indicator signal (paragraph [0062]).

Claim 43, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wennerlof et al (US 20170155456), hereinafter Wennerlof, in view of Priest et al (US 20160309337), hereinafter Priest.

Regarding claim 43,
Wennerlof as modified discloses the claimed invention, as discussed in claim 29.
Wennerlof does not teach a camera configured to capture one or more images; wherein the control circuitry comprises a communications module configured to transmit the one or more images to a remote transceiver.
However, Priest teaches an unmanned aerial vehicle (an UAV 50, Fig 4) comprising a camera (a camera 86, Fig 4) configured to capture one or more images; wherein a control circuitry (a processor; paragraph [0059]) comprises a communications module (a wireless interface; paragraph [0059]) configured to transmit the one or more images to a remote transceiver (a wireless interfaces 106, Fig 5)..


[AltContent: textbox (Priest (US 20160309337))]
    PNG
    media_image3.png
    355
    663
    media_image3.png
    Greyscale


[AltContent: textbox (Priest (US 20160309337))]
    PNG
    media_image4.png
    365
    632
    media_image4.png
    Greyscale


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAI V TRAN/Primary Examiner, Art Unit 2845